Los beebos están expresados on la opinión.
El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Dictada sentencia por la Corte de Distrito de San Juan, Sección l2., contra Josefina Finlay en pleito de divorcio que entabló contra sn marido Rafael Fabián en la que se le im-puso el pago de los desembolsos y honorarios de la parte con-traria, presentó la representación de Fabián un memorándum de los resembolsos y costas del pleito en el que figuraron, en-tre otras partidas, una de $7 por gastos de viaje a Humacao *53y otra do $100 pagados al taquígrafo por el récord del inci-dente sobre custodia de la bija de los litigantes. En el jura-mento del memorándum bizo constar el abogado de Fabián que las partidas son exactas y que los desembolsos fueron necesarios en el pleito.
Impugnado el memorándum por el fundamento de que el Sr. Fabián no necesitaba llevar a cabo ningún viaje a Hu-macao para los fines del pleito y que tampoco le era necesa-ria la copia del récord taquigráfico, dictó el juez resolución no aprobando esas partidas por entender que no fueron ne-cesarias y contra ella se interpuso el presente recurso por ei Sr. Fabián.
Sostiene la parte apelante que en cuanto a la partida de cien pesos por la copia de las notas taquigráficas del incidente sobre custodia de la bija de los litigantes no tenía el juez inferior facultad alguna para determinar si eran o no necesarias en el pleito porque la ley dispone que se consideren como cos-tas que debe pagar la parte vencida en el juicio y que por tanto debe ser revocada la resolución en ese particular.
Tiene razón el apelante. La sección 3a. de la ley de 10 de marzo de 1904 creando el cargo de. taquígrafo oficial para las cortes de distrito dispone que los taquígrafos deberán tomar correctamente en taquigrafía todos los procedimientos que ocurran en dichos tribunales y las declaraciones que se presten en los mismos a menos que las partes con el consen-timiento del juez renuncien a los servicios del taquígrafo; y la sección 5a. impone a dicbo empleado el deber de propor-cionar copias en máquina de sus notas taquigráficas a las partes del pleito que las pidieren, con derecho a cobrar por ellas determinada cantidad, la que habrá de cargarse como costas de la causa de la parte vencida en el juicio. No ha-biendo negado la parte que impugnó esa partida su existen-cia no cabía discutir ni resolver si la copia que se cobra fué o no necesaria para la parte que venció, pues dispuesto por la ley que forme parte de las costas no pueden eliminarse de ella si efectivamente se obtuvo del taquígrafo, extremo no *54controvertido, y por eso opinamos que el juez no podía recha-zarla por el motivo de no ser necesaria. Ni tenía tampoco que probar la parte que reclama su pago que los cien pesos era el verdadero valor de la copia, como sostiene la parte ape-lada pues, como liemos diclio recientemente el 23 de este mes y año al resolver otro recurso entre las mismas partes citando los casos de Torres v. Irizarri y Sucesión Collado v. Pérez et al., 19 D. P. R. 361 y 368, el memorándum de costas tiene la garantía del juramento que lo acompaña y la presunción de que se ajusta a la verdad de los hechos y existe a favor del taquígrafo la presunción de que cobró lo que legítimamente le correspondía o sea diez centavos por cada cien palabras, mientras no se demuestre lo contrario, prueba que incumbía a la demandante y apelada.
La otra partida de $7 por el viaje a Humacao no se encuen-tra en las mismas condiciones y tal desembolso deberá pagarlo o no la parte que perdió el pleito según que haya sido o no necesario para el pleito. No consta si se practicó prueba res-pecto a la necesidad de ese viaje aunque parece que no, toda vez que mientras la parte apelada sostiene que Fabián no presentó prueba alguna respecto a la necesidad del viaje y que por tal motivo debe ser confirmada en ese particular la resolución apelada, se sostiene por el apelante que presentado el memorándum de costas y desembolsos con el juramento exi-gido por la ley es la parte opositora la que debe demostrar con pruebas que la parte que reclama su pago no tuvo nece-sidad de él para su defensa.
En el caso de Torres v. Irizarri, supra, dijimos que no exige nuestro estatuto por modo imperativo que la parte con de-recho al cobro de costas, desembolsos y honorarios de abo-gado esté siempre en el deber de ofrecer y practicar prueba sobre todas y cada una de las partidas del memorándum cuando hubiere impugnación; que esa prueba ordinariamente se enconírará en el mismo juicio en que se han originado las costas, que el juez las tendrá a su vista y consideración al re*55solver el incidente, y que muchas veces no habrá necesidad de que se practique.
En este caso el juez no aprobó el cobro de esa partida por estimar que no fue necesario el viaje a Humacao y como no se nos ha demostrado nada en contrario ni que de las pruebas del juicio que el juez pudo tener en cuenta para resolver no resultara que fue necesario para la defensa del Sr. Fabián, no podemos ir contra la resolución y debemos confirmarla en ese extremo.
La resolución debe ser revocada únicamente en cuanto a la partida de cien pesos.

Confirmada la resolución en cuanto a la par-tida de gastos de viaje y revocada en cuanto a los honorarios del taquígrafo.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.